273 F.2d 608
John E. JUMONVILLE, Appellant,v.BALDWIN-LIMA-HAMILTON CORPORATION, Appellee.
No. 17782.
United States Court of Appeals Fifth Circuit.
Dec. 30, 1959.

Hilary J. Gaudin, New Orleans, La., Charles Gaudin, Robert Douglas Edwards, Gretna, La., for appellant.
Blake West, Phalps, Dunbar, Marks, Claverie & Sims, New Orleans, La., for appellee.
Before RIVES, Chief Judge, and HUTCHESON and CAMERON, Circuit Judges.
PER CURIAM.


1
This appeal is from the order of the District Court entered on April 23, 1959, described in the Notice of Appeal as


2
'1. Granting the motion of the libelant for the sale of the dredge J. E. JUMONVILLE;


3
'2. Denying the exception of respondent John E. Jumonville to the libel filed herein;


4
'3. Denying the exception of respondent John E. Jumonville to the Admiralty Court's jurisdiction.'


5
Since said order, but without any sale of the vessel, the appellant has paid to the appellee its admitted indebtedness, for which the vessel was ordered sold.  Thereby the order insofar as it is described in the Notice of Appeal has become moot.  The order did also grant the exception of the libelant-appellee to the cross libel filed by the appellant, in which it sought to recover damages sustained because of the seizure of the vessel.  Upon the assumption that it has jurisdiction, this Court is of the opinion that such part of the order should be affirmed.  In open Court upon oral argument, the appellee consented that the grant of exception to the cross libel should be modified so as to be without prejudice to any action for damages which may hereafter be brought by the appellant.  It is so ordered.


6
Modified and affirmed.